DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-13 in application number 16/716,992.
A typographical error appeared in the previous action under the rejection of claims 7 and 8.  The phrase “Akashika et al. in view of Kholi” appeared erroneously and with no relation to the statement of rejection; this has been removed.
	Claims 1-13 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
I.	Rejection of claims 1-13 under 35 U.S.C. 101
	Amendments to independent claims 1, 11, 12, and 13 did not present any further additional elements other than the judicial exception, because the client terminal was already recited as an additional element.  The newly added step of the directed electronic voucher being displayed on the client terminal, amounts to no more than mere instructions to be executed on a generic computer to implement the payment steps that constitute the recited judicial exception.
II. 	Rejection of claims 1-13 under 35 U.S.C. 103.
	In view of Applicant’s amendments to independent claim 1, the rejection over ALLEN in view of BORDEN stands in view of the newly cited portions of ALLEN.  The amendment introduces the clause after receiving an insurance claim reported by a user to the insurance service provider as a condition precedent to the step of receiving, by the payment system from the insurance service provider, an authentication request about the user, at the first limitation.  The newly introduced claim language now carries patentable weight as claim 1 is a directed to a method.  See Examiner’s Remarks in the Non-Final Action 1/21/21 at pg. 4-5 (“Applicant’s arguments rely on language solely recited in the preamble action.”).
	Applicant’s remarks stating that “Allen’s merchant cannot correspond to the claimed ‘user’ which 'reports an insurance claim to the insurance service provider' and 'receives the directed resource from the insurance service servicer,' as recited in amended claim 1,” are found not persuasive.  Remarks at 16.  As stated previously, the merchant of ALLEN performs equivalent steps where “the merchant has the role of a ‘user’ because the merchant is being reimbursed by the insurance provider, thusly ‘using’ their service.”  Non-Final at 4.  Applicant’s amendments do not overcome Examiner’s rationale.  ALLEN discloses the steps of submitting a claim request and receiving a payment credential, where the payment credential performs the same role as the recited directed electronic voucher.  The fact that there is a semantic difference between the name of the party submitting the request and receiving the voucher is not persuasive.  Furthermore, where Applicant argues that the user is separated from the insurance service provider and insurance services provider,” the recitation to separated amounts to no more than the merchant of ALLEN as a separate entity than the service provider.  This is precisely what is depicted at ALLEN Fig. 4.
	Therefore independent claim 1 and 11-13 stand rejected under 35 U.S.C. 103 over ALLEN in view of BORDEN. 


Claim Rejections - 35 U.S.C. 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more.
	Regarding claims 1–13. As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) , when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.  With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).  Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).  If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim 
	In the present application, claims 1–10 are directed to a to a process (i.e., method); claim 11-13 are directed to a device (i.e., system ). Thus, the eligibility analysis proceeds to Step 2A.1.
	Independent claim 1 recites the judicial exception emphasized in bold-type; amendments presented in this action are presented as underlined:
		after receiving an insurance claim reported by a user to the insurance service provider, 	receiving, by the payment system from the insurance service provider, an authentication request about the user, the authentication request requesting authentication of the user and including identification information of  a directed resource to be used by the user and identification information of the user, wherein the user is a user of the payment system, and is separated from the insurance service provider and the insurance service servicer;
		 sending, by the payment system according to an authentication result, a directed electronic voucher to a client terminal of the user, the directed electronic voucher including an identifier of the insurance service servicer permitted to provide the directed resource to the user;
 after the directed electronic voucher is presented to the insurance service servicer, by displaying the directed electronic voucher on the client terminal, to receive the directed resource from the insurance service servicer, 	receiving, by the payment system, a voucher settlement request from the insurance service servicer, the voucher settlement request including a resource cost for the directed resource provided by the insurance service servicer to the user;
		 in response to receiving the voucher settlement request, sending, by the payment system, a payment request to the insurance service provider, the payment request requesting payment of the resource cost of the user, and receiving a payment instruction from the insurance service provider;
		 and completing, by the payment system, payment of the resource cost of the user to the insurance service servicer according to the payment instruction.
Claim 1 recites an approach to processing an insurance claim request. The highlighted portions comprise a substantial part of claim 1 and recite activities that normally occur in the course of an insurance provider processing a claim. The highlighted portions of claim 1 above recite an insurance function. Because these limitations describe a fundamental economic principle involving servicing an insurance policy the claim is found to recite an abstract idea under the grouping “certain methods of organizing human activity.” 
The judicial exception is not integrated into a practical application. In claim 1, the additional elements or combination of elements other than the abstract idea include a payment system and an insurance service provider,  a client terminal of the user and the insurance service servicer.  The recited step, upon present amendment, of the directed electronic voucher being displayed on the client terminal, amounts to no more than mere instructions to be executed on a 
Lastly, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception. As discussed under Step 2A.2, the additional element(s) amount to no more than instructions, at a high level of generality, to implement the abstract idea with a general link to a technological environment or field of use. 
Therefore, claim 1 is not patent eligible. Claims 11-13 would be analyzed in the same manner as claim 1 and are also ineligible.
Dependent claims 2–10 further elaborate on the abstract idea identified in the independent claims by reciting details of the payment requesting process, which is part of the commercial or legal interaction. There are no new additional elements beyond those analyzed in the independent claims, so the same analysis under Step 2A.2 and Step 2B applies, and these dependent claims are therefore ineligible.
In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
Given that the claimed invention predominantly recites features that pertain to the abstract idea rather than to improving a computer, a technology, using a particular machine, or other Step 2A.2 or Step 2B factors that weigh towards eligibility, and does not contain any meaningful ordered combination of additional elements, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2010/0138324 A1 (hereinafter “ALLEN”) in view of U.S. Patent No. 9,495,709 (hereinafter “BORDEN”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to with the applicable paragraph number in brackets; bold-type is used to emphasize disclosure.

	Regarding claim(s) 1 and 11-13, ALLEN discloses:
1		A data processing method performed by a payment system for an insurance service provider and an insurance service servicer, the method comprising: 
11		A system for an insurance service provider, comprising: a processor;  and a memory arranged to store a computer executable instruction, wherein when executed, the executable instruction causes the processor to perform:
12		A payment system, comprising: a processor;  and  a memory arranged to store a computer executable instruction, wherein when executed, the executable instruction causes the processor to perform: 
13		A system for an insurance service servicer, comprising: a processor;  and a memory arranged to store a computer executable instruction, wherein when executed, the executable instruction causes the processor to perform:
Henceforth, the limitations of representative claim 1 are presented, commensurate in scope with claims 11-13.
1.1		after receiving an insurance claim reported by a user to the insurance service provider,
[0026] In another embodiment of the present invention, a method of paying a merchant for a claim service provided to a claimant is provided, wherein the receiving a request from a merchant for a payment associated with a claim, the request further comprising an estimate for repair, verifying that the request received from the merchant is covered under a contract associated with the claimant, establishing a predetermined limit amount for the repair, generating a claim identifier, selecting a payment number, the selected payment number having the predetermined limit amount and a predetermined expiration date, associating the claim identifier with the selected payment number, transmitting the payment number to the merchant for payment of the claim[.]
		receiving, by the payment system from the insurance service provider, an authentication request about the user, the authentication request requesting authentication of the user and including identification information of  a directed resource to be used by the user and identification information of the user, wherein the user is a user of the payment system, and is separated from the insurance service provider and the insurance service servicer;
[0053] In an exemplary embodiment illustrated in FIG. 4, a service provider 125 submits a request for payment on a claim 127 to a program contract administrator 129. The program administrator requests a payment number and load of funds 133. The payment number and the claim identifier are stored in the reconciliation transaction repository 137. The payment and confirmation number are returned 135 to the program administrator 129. The payment number is then supplied to the merchant 131.
ALLEN at Fig. 4, [0053] (depicting the merchant at element 125 submitting the request for payment of claim 127, to the service provider 129); at Fig. 2 [0051-52] (disclosing  “receiving a request from a merchant for a payment associated with a transaction 10. . . . Detail of such a reconciliation transaction repository is as shown in FIG. 3.”).
1.2		sending, by the payment system according to an authentication result, a directed electronic voucher to a client terminal of the user, the directed electronic voucher including an identifier of the insurance service servicer permitted to provide the directed resource to the user;

ALLEN at Fig. 2, element 35, [0051] (e.g. the  merchant is paid).
1.3		after the directed electronic voucher is presented to the insurance service servicer, by displaying the directed electronic voucher on the client terminal, to receive the directed resource from the insurance service servicer, 
		receiving, by the payment system, a voucher settlement request from the insurance service servicer, the voucher settlement request including a resource cost for the directed resource provided by the insurance service servicer to the user;
A payment number is then generated having the predetermined limit amount and a predetermined expiration date 20. The payment number is then associated with the payment identifier 25. A request is then sent to load funds equal to the predetermined limit amount 50.
ALLEN at Fig. 4, el. 50, [0051]. 
1.4		in response to receiving the voucher settlement request, 
		sending, by the payment system, a payment request to the insurance service provider, the payment request requesting payment of the resource cost of the user, and receiving a payment instruction from the insurance service provider;
A predetermined limit amount is then authorized based on the estimate provided and possibly additional historical data regarding the request 45. A payment identifier is generated 15. A payment number is then generated having the predetermined limit amount and a predetermined expiration date 20. The payment number is then associated with the payment identifier 25. A request is then sent to load funds equal to the predetermined limit amount 50.
ALLEN at Fig, 2, el. 50, [0051].
and completing, by the payment system, payment of the resource cost of the user to the insurance service servicer according to the payment instruction.
For the service provider 201 to claim the funds that the issuing bank 208 has reserved on its behalf, the service provider must batch its terminal transactions to the network. The card network will then settle the transactions by facilitating the transfer of funds 330 from the issuing bank 208 to the merchant's bank 209 (i.e. service provider's bank).
ALLEN at Figure 2, el.100, [0071].
	However, ALLEN does not explicitly disclose: at (1.1) receiving, by the payment system from the insurance service provider, an authentication request about the user, the authentication request requesting authentication of the user and including identification information of  a directed resource to be used by the user and identification information of the user.
	BORDEN discloses those elements not explicitly disclosed by ALLEN:
1.1		 receiving, by the payment system from the insurance service provider, an authentication request about the user, 
Further, in some embodiments, prior to processing at 402, the user is presumed to have performed any configuration or personalization of the mobile insurance application. For example, the user may have entered information about themselves as well as their policy information so that the mobile insurance application may communicate with the insurance company and so that the user's policy information may be accessed from the mobile device 500.   In some embodiments, the user may be prompted to enter verification information used to authenticate the user with the insurance systems.
BORDEN at [10:60, 11:3].
		the authentication request requesting authentication of the user and including identification information of a directed resource to be used by the user and identification information of the user, 
As shown, processing of FIG. 4 begins at 402 where a user operating a mobile device 500 requests information regarding insurance coverage for an activity or user who is a contractor or service provider may perform processing at 402 before beginning a new project or job to ensure that the policy covers the performance of the project or job. As another example, a user who is a driver may perform processing at 402 before operating a vehicle in a foreign country.
BORDEN at [11:12] (disclosing the directed resource and identifying information included as part of the user’s authentication request with the insurance provider).
	ALLEN discloses the payment system performing the recited computer-implemented steps.  ALLEN discloses a service provider which performs the steps of the payment system of the present claim 1, performing the steps of receiving the claim request, sending the directed payment voucher to the client (the merchant/user of ALLEN), and the client of the service provider receiving payment from the received payment credential.  Just as in the present claims, the purchaser of ALLEN receives something of value, directed resource, and the merchant/client of ALLEN receives the payment.  BORDEN disclose that the parties involved are the recited user, insurance provider, and issuing servicer involving the authentication request for the directed resource.
	Where ALLEN discloses the payment system, and BORDEN discloses the authentication request and the insurance service servicer as a “service provider,” it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the payment system of ALLEN to perform the verification and payment credential steps with respect to the users of BORDEN, to arrive at the present claims.  This modification yields a predictable result because ALLEN and BORDEN each involve software implementing payment steps between a service provider and clients, such that each of the recited steps will perform in combination the same as disclosed individually.  Therefore independent claims 1 and 11-13 are rejected under 35 U.S.C. 103 over ALLEN in view of BORDEN.

	Regarding claim(s) 2 ALLEN discloses:
		The method of claim 1, wherein
2.1		 the directed electronic voucher includes the identification information of the directed resource to be used by the user, and the identification information of the directed resource identifies an object having permission of using the directed electronic voucher and determines the resource cost that the insurance service provider should bear.
To perform the tasks necessary for payment, a primary account number (PAN) is created with a specific bank identification number (BIN) prefix (or issuer identification number (IIN) prefix). Thus the PAN is analogous to a credit card number or debit card number. It allows an electronic transaction to be directed to the proper authorization processor, a function performed by the curator of the RTR database.
ALLEN at Fig. 3, [0058] (e.g. identifies account number).  Therefore claim 2 is rendered obvious by ALLEN in view of BORDEN.

	Regarding claim(s) 3 ALLEN discloses:
	The method of claim 2, wherein
3.1		 the sending a payment request to the insurance service provider comprises: 	when an object using a resource corresponding to the resource cost of the user is an object having the permission of using the directed electronic voucher, and the resource corresponding to the resource cost of the user comprises at least one directed resource carried in the directed electronic voucher, sending, according to the directed electronic voucher presented by the client terminal of the user, the payment request to the insurance service provider.

ALLEN at Fig. 2, element 35, [0051].
A payment number is then generated having the predetermined limit amount and a predetermined expiration date 20. The payment number is then associated with the payment identifier 25. A request is then sent to load funds equal to the predetermined limit amount 50.
ALLEN at Fig. 4, el. 50, [0051]. 
	Claim 3 presents optional or conditional elements that do not narrow the claims because they can always be omitted.  See MPEP §2103 I C  (“Claim scope is not limited by claim language that suggests or makes optional.”)  Thus, the recitation to when an object . . . corresponding . . . comprises at least,  applies a series conditional modifiers to the subsequent step of sending.  Any step appearing after a condition precedent that do not require the preceding condition precedent to be performed, do not limit the scope of a claim or claim limitation.  
	In view of this claim interpretation and the disclosure of ALLEN, claim 3 is rendered obvious by ALLEN in view of BORDEN.

	Regarding claim(s) 6 ALLEN discloses:
	The method of claim 1, wherein
6.1		 the authentication result comprises a credit indicator or risk indicator of the user, and the credit indicator or risk indicator of the user is carried in the directed electronic voucher.
[0067] The issuing bank card processor 206 makes a decision 326 to accept 329 the charge or decline the charge based on available credit limit and expiration date 
[0068] The issuing bank card processor 206 sends 327 either an accepted or declined transaction via the portal 204 where it is added to the RTR database 205. The RTR database 205, via the portal 204, delivers the transaction information to the program administrator 202 during reconciliation process (see also FIG. 7). 
[0069] If a decline transaction occurs, the reason for the decline is emailed 328 to the program administrator 202 to allow for a proactive response to the service provider/merchant 201. The email is sent 328 generally to the program administrator's designated payment officer with information describing the cause of the decline. Under charges are also reported to the payment officer by email to facilitate a proactive response.
ALLEN at [0067-69].  Therefore claim 6 is rendered obvious by ALLEN in view of BORDEN.

	Regarding claim(s) 7 ALLEN discloses:
	The method of claim 6, further comprising: 
7.1		if the credit indicator of the user is lower than a predetermined credit indicator or the risk indicator of the user is higher than a predetermined risk indicator, performing risk authentication on the user and confirming reception of the directed electronic voucher after the authentication succeeds.
ALLEN at [0067-69].  Therefore claim 7 is rendered obvious by ALLEN in view of BORDEN.

	Regarding claim(s) 8 ALLEN discloses:
	The method of claim 6, wherein
8.1		 the credit indicator or risk indicator of the user is further carried in the payment request, and a standard of payment review is determined based on the credit indicator or risk indicator of the user.
ALLEN at [0067-69].  Therefore claim 8 is rendered obvious by ALLEN in view of BORDEN.

	Regarding claim(s) 9 ALLEN discloses:
	 The method of claim 2, wherein
		one of the following is carried in the payment request: 	the resource cost; a resource item identifier, and a cost verification manner corresponding to the resource item identifier; and a resource item identifier, a cost verification manner corresponding to the resource item identifier, and a resource cost proportion that the insurance service provider should bear.
[0051] Funding confirmation and transaction event tracking may also be provided in accordance with the present invention. Referring to FIG. 2, the method in accordance with the present invention includes receiving a request from a merchant for a payment associated with a transaction 10. In addition to the request for payment, an estimated cost of the transaction is received from the merchant 35.
ALLEN at Fig. 2, element 35, [0051] (disclosing cost as an element of the payment request).  Therefore claim 9 is rendered obvious by ALLEN in view of BORDEN.

	Regarding claim(s) 10 ALLEN discloses:
	 The method of claim 1, wherein
10.1		 the authentication request about the user is received by the payment system from the insurance service provider after the insurance service provider confirms providing the user with the resource cost directed to the user.
The confirmation of the load of funds is then associated with the payment number 65 through the payment identifier thereby providing additional reconciliation information. The payment number is then transmitted to the merchant to satisfy payment of the request 30. Additionally, upon receipt of a merchant request for payment, a determination is made as to whether or not the payment request is properly funded and that the request is within the expiration date window for the If the payment request is not properly funded or the expiration date has passed, a denial indicator is returned to the merchant 90 and a denial indicator is associated with the payment number for reconciliation 95. This process would be followed for each load request and each merchant payment request, thereby establishing a reconciliation transaction repository including the payment identifier, the payment number and the plurality of transactions.
ALLEN at [0051] (disclosing that the payment system as confirming the payment request is properly funded prior to providing the user with the resources).  Therefore claim 10 is rendered obvious by ALLEN in view of BORDEN.

	Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over ALLEN  (US Patent Application Publication 2010/0138324) in view of BORDEN et al. (US Patent 9,495,709) and further in view of MAHER (US Patent 7,043,441)

	Regarding claim(s) 4 ALLEN in view of BORDEN disclose the method of claim 2.
	However, the combination of ALLEN in view of BORDEN does not explicitly disclose: wherein validity period information is further carried in the directed electronic voucher and the validity period information defines an effective use period of the directed electronic voucher.
	MAHER discloses this limitation in full:
4.1		 validity period information is further carried in the directed electronic voucher and the validity period information defines an effective use period of the directed electronic voucher.
1. A method performed by a guarantor of payment for purchases, the method comprising determining a maximum amount and a period of time during which said guarantor is willing to guarantee payment for purchases by said user, 	sending to said user a certificate guaranteeing payment up to said maximum amount for a purchase by said user from a supplier in a transaction carried out over a network, so that said user is enabled to enter into said transaction using said certificate as a form of payment that will be accepted by said supplier, said short term certificate including expiration information corresponding to said period of time, 
MAHER at Claim 1.  
	MAHER discloses a method for performing electronic transactions, involving “short-term certificates,” which “may make assertions about what a person is authorized to do, or about agreements that they may have with other parties.  Thus, MAHER is analogous art to ALLEN, BORDEN, and the present application.
	Where ALLEN discloses the payment system; BORDEN discloses the authentication request and the insurance service servicer as a “service provider”; and MAHER discloses the electronic voucher as a certificate having a validity period; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the payment system of ALLEN to perform the verification and payment credential steps with respect to the users of BORDEN, utilizing the voucher with validity period of MAHER, to arrive at the present claims.  This modification yields a predictable result because ALLEN, BORDEN, and MAHER, each involve software implementing payment steps between a service provider and clients, such that each of the recited steps will perform in combination the same as disclosed individually.  Therefore independent claim 4 is rejected under 35 U.S.C. 103 over ALLEN in view of BORDEN and further in view of MAHER.


	MAHER further discloses wherein
5.1		 the sending a payment request to the insurance service provider comprises: 
		if a current date is within the validity period, sending the payment request to the insurance service provider.
[Claim 1] 1. A method performed by a guarantor of payment for purchases, the method comprising 	receiving from a user a request to send to said user at least one certificate, said request containing at least information that verifies the identity of said user, responsive to said request, and upon authenticating said user, 	determining a maximum amount and a period of time during which said guarantor is willing to guarantee payment for purchases by said user, 	sending to said user a certificate guaranteeing payment up to said maximum amount for a purchase by said user from a supplier in a transaction carried out over a network, so that said user is enabled to enter into said transaction using said certificate as a form of payment that will be accepted by said supplier, said short term certificate including expiration information corresponding to said period of time, 	receiving said certificate and an electronic record of said transaction from said supplier, making payment to said supplier for said purchase 	a) without having received from said supplier any request for assurance relative to said certificate or relative to said guarantor's guarantee to make said payment, and 	b) without providing any such assurance to said supplier, and billing said user for said purchase through a regular billing channel between said guarantor and said user.
	Therefore independent claim 5 is rejected under 35 U.S.C. 103 over ALLEN in view of BORDEN and further in view of MAHER.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


J.L.L.
Examiner
Art Unit 3685



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685